 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1751 
In the House of Representatives, U. S.,

December 7, 2010
 
RESOLUTION 
Mourning the loss of life and expressing condolences to the families affected by the tragic forest fire in Israel that began on December 2, 2010. 
 
 
Whereas, on December 2, 2010, a forest fire began in the Carmel region of Israel; 
Whereas the fire quickly spread and became the worst fire in Israel’s history; 
Whereas over 40 people have been killed by the blaze; 
Whereas more than 17,000 people have been displaced by the fire; 
Whereas more than 4,000,000 trees have already burned in the fire; 
Whereas Israeli Prime Minister Benjamin Netanyahu declared December 2, 2010, a national day of mourning in Israel; 
Whereas Israel has exhausted its supplies and equipment necessary to sustain the firefighting effort; 
Whereas United States Ambassador to Israel James Cunningham rapidly issued a disaster declaration, prompting significant coordination within the United States Government to identify and provide Israel with firefighting assistance; 
Whereas President Barack Obama and Secretary of State Hillary Rodham Clinton have pledged significant United States assistance to address this disaster; 
Whereas the United States has already provided Israel with technical assistance, over 110 metric tons of fire suppressant, 3,800 gallons of fire retardant concentrate, and other needed assistance to fight this fire; 
Whereas State and local governments in the United States have mobilized to send firefighting supplies to Israel; and 
Whereas Australia, Austria, Azerbaijan, Bulgaria, Canada, Croatia, Cyprus, Egypt, France, Germany, Greece, Italy, Jordan, the Netherlands, Norway, Romania, Russia, Spain, Switzerland, Turkey, the United Kingdom, and the Ukraine are among the other nations that have provided assistance or offered assistance to Israel to fight this fire: Now, therefore, be it 
 
That the House of Representatives— 
(1)mourns the loss of life and extends condolences to the families affected by the fire in northern Israel that began on December 2, 2010; 
(2)supports the Obama Administration’s offer of, and rapid efforts to provide, United States firefighting assistance to Israel in response to this disaster; 
(3)recognizes the efforts of foreign governments that have provided assistance or offered assistance to Israel; 
(4)commends State and local governments in the United States that have offered and provided assistance to Israel; and 
(5)reaffirms United States support for the people and State of Israel in their time of need. 
 
Lorraine C. Miller,Clerk.
